UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-4563


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TOMMY ZEKE MINCEY,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:05-cr-00252)


Argued:   September 23, 2008             Decided:   November 24, 2008


Before NIEMEYER, Circuit Judge, HAMILTON, Senior Circuit Judge,
and T. S. ELLIS, III, Senior United States District Judge for
the Eastern District of Virginia, sitting by designation.


Affirmed by unpublished opinion. Senior Judge Ellis wrote the
opinion, in which Judge Niemeyer and Senior Judge Hamilton
joined.


ARGUED: Kevin Andre Tate, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.   Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.     ON BRIEF: Claire J. Rauscher,
Executive Director, Emily Marroquin, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant.   Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
ELLIS, Senior District Judge:

     Appellant,         Tommy    Zeke     Mincey     (“Mincey”),    appeals      his

conviction by a jury for possession with intent to distribute at

least     100   grams    of     heroin,    in     violation   of   21   U.S.C.    §§

841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2.                    At issue in this

appeal are the following questions:

  (i)        whether appellant, as an unauthorized driver of a
             rental vehicle, had a legitimate expectation of
             privacy in the rental vehicle, thus entitling him to
             contest a warrantless search of the vehicle on Fourth
             Amendment grounds,

  (ii)       whether verbal consent of the rental company provided
             an independent basis for the warrantless search of the
             vehicle,

  (iii)      whether the scope and duration of the vehicle stop
             satisfied Fourth Amendment constitutional standards,
             and

  (iv)       whether the trial court abused its discretion in
             admitting into evidence alleged drug courier profile
             evidence.

  For the reasons that follow, we affirm.



                                          I.

     The trial record reflects that at approximately 1:33 p.m.

on October 3, 2005, Sergeant Randy Cass with the Iredell County

Sheriff’s Office stopped a 2000 Dodge four-door automobile with

Georgia     plates       traveling        south     on   Interstate      77   near

Statesville, North Carolina.               Sergeant Cass effected the stop

because he observed the Dodge following the car ahead of it too

                                           3
closely, a violation of North Carolina traffic law.                      Once both

vehicles were stopped on the side of the road, Sergeant Cass

exited his police vehicle, walked toward the passenger side of

the stopped vehicle, activated his microphone, and then asked

the vehicle’s driver and sole occupant -- Mincey -- for his

driver’s license.           Mincey produced a Michigan driver’s license

in the name of Kenyatta Anthony James containing a photo that

matched    Mincey’s    physical     appearance.        Sergeant     Cass   advised

Mincey why he had been stopped and then asked for the vehicle’s

registration.        In response, Mincey produced a rental agreement

from the Armada Rental Company, advising Sergeant Cass that the

vehicle had been rented by his girlfriend in Georgia and that

her name was on the rental agreement.

       While Mincey was locating the rental agreement, Sergeant

Cass   asked   him    where    he   was   traveling    to    on   that   occasion.

Mincey responded that he was driving back to Atlanta, Georgia

from Newark, New Jersey, where he had been visiting a family

member.     Mincey further stated that he had recently moved from

Michigan to Dunwoody, Georgia and he provided Sergeant Cass with

his new Georgia address for use in Sergeant Cass’s issuance of a

citation.      During this initial exchange, Sergeant Cass observed

a cell phone in the passenger seat of the rental vehicle, as

well as two open containers of energy drinks in the front cup

holders.       He    also    recognized,      based   on    his   experience   and

                                          4
training, that Mincey’s reported travel destinations -- Newark

and Atlanta -- were known “source cities” for illegal drugs.

       At approximately 1:38 p.m., Sergeant Cass returned to his

police vehicle with the driver’s license and rental agreement

that    had   been    provided   by     Mincey,   intending       to    verify   the

information provided to him and then to issue Mincey a warning

citation      for    following   the    car   ahead   of    him    too     closely.

Although writing such a citation would typically take Sergeant

Cass approximately five minutes, the stop required additional

time in this instance because Sergeant Cass was unable to verify

the validity of Mincey’s Michigan driver’s license through the

law enforcement communications system, a standard step in the

citation process.         Specifically, Sergeant Cass first attempted

to verify Mincey’s license using the listed driver’s license

number, which the system revealed was not on file.                         Sergeant

Cass then performed a search using the name on the driver’s

license -- Kenyatta Anthony James.             Again, the system disclosed

no Michigan driver’s license in that name.                 Sergeant Cass also

ran a search for the rental vehicle’s Georgia license plates and

confirmed that they were indeed registered to the vehicle in

question; this check also confirmed that the vehicle was owned

by the Armada Rental Company.            In the meantime, while performing

these    information      checks,      Sergeant   Cass     began       writing   the



                                         5
warning     citation   using        the    driver’s      license         and     residence

information that Mincey had provided.

     At approximately 1:50 p.m., Sergeant Cass called the Armada

Rental Company and spoke with a woman named Chris to explain the

situation,    namely    that    he    had      stopped    one      of    the     company’s

rental vehicles on the highway for a traffic violation and that

the driver and only occupant of the vehicle did not appear to be

an authorized driver under the rental agreement.                             Sergeant Cass

confirmed    with   Chris     that    Mincey      was    an   unauthorized           driver

under the rental agreement, which Chris was able to review on

the company’s computer system.                 Sergeant Cass then asked Chris

for consent to search the vehicle.                   In response, Chris advised

that she would need to speak with a manager and that someone

from the rental agency would need to call him back.                               Sergeant

Cass then gave Chris his cell phone number.

     At     approximately      1:55       p.m.,   an     additional            officer   --

Sergeant    Elliott    --    arrived      at   the    scene. 1          At    this   point,

Sergeant    Cass    turned    his    microphone         off   in    order       to   update

Sergeant Elliott on his efforts to confirm the authenticity of

the Michigan driver’s license as well as Mincey’s status as an

unauthorized driver of the rental vehicle.                    At around this time,

and while Sergeant Cass’s microphone was off, another woman from

     1
        A   third       officer,          Sergeant      Byrd,      arrived           shortly
thereafter.


                                           6
the rental company, Kari Peabody, called Sergeant Cass on his

cell phone.       During the course of this conversation, Peabody

instructed Sergeant Cass that the rental vehicle could not be

released to Mincey, since he was an unauthorized driver under

the rental agreement.          (J.A. 79).         Peabody further advised that

the officers had permission to impound the vehicle or “to do

whatever [they] needed to do.”               (J.A. 128).      Sergeant Cass also

asked Peabody if he could search the vehicle.                         According to

Sergeant Cass’s uncontradicted testimony, Peabody put the phone

down briefly, apparently spoke with someone else at the rental

company, then advised Sergeant Cass, “yes, go ahead.”                        (J.A.

129). 2

      At approximately 2:01 p.m., Sergeant Cass exited his police

vehicle and walked back to the passenger side of the rental

vehicle.    He reactivated his microphone and asked Mincey to step

outside    of   the   rental   vehicle       so   that   he   could   explain   the


      2
        Sergeant Cass testified both during the suppression
hearing and in the course of the trial that Peabody gave him
verbal consent to search the rental vehicle.        Peabody, in
contrast, who testified only at the suppression hearing, stated
only that she did not recall giving Sergeant Cass permission to
search   the   car  during  the   course  of   their   telephone
conversation. She also was not able to recall any specifics of
what she told Sergeant Cass to do with the rental vehicle.    In
the circumstances, the district court found Sergeant Cass’s
uncontradicted testimony to be credible and thus found that the
rental company had verbally consented to the search of the
vehicle. (J.A. 246-47).



                                         7
situation   to   him.   Sergeant     Cass   then   returned    the    Michigan

driver’s license to Mincey and handed him the warning citation,

which Sergeant Cass had issued using the name on the Michigan

driver’s license and the Georgia address Mincey had provided.

Sergeant Cass then showed Mincey the rental agreement and told

him that he had spoken on the telephone with the rental company.

Specifically,    Sergeant    Cass   advised   Mincey    that    the   vehicle

could not be released to his possession because he was not an

authorized driver under the rental agreement.            In light of this,

Sergeant Cass also offered to drive Mincey to the next exit on

the highway.      Sergeant Cass then told Mincey that he and the

other officers were going to search the vehicle and asked Mincey

for consent to pat him down for weapons.               Mincey consented to

the pat down, which revealed a cell phone in his pants pocket.

     At    approximately    2:03    p.m.,   Sergeant   Cass    motioned    for

Sergeants Elliott and Byrd to assist him with the search of the

vehicle.    At this point, Mincey asked for permission to return

to the vehicle to retrieve a cell phone to call his girlfriend,

the authorized driver of the rental vehicle. 3                 Sergeant Cass


     3
        Janelle Crosby, Mincey’s purported girlfriend and the
authorized driver of the rental vehicle, testified in the course
of the suppression hearing that she had rented the vehicle for
Mincey because he did not have a credit card to secure the
rental.   She further testified that she gave Mincey permission
to drive the vehicle. Yet, on the rental agreement, when asked
to identify the name, age and driver’s license number for any
(Continued)
                                      8
declined to permit Mincey to return to the vehicle, reminding

Mincey that he already had a cell phone in his pocket.                    Sergeant

Elliott then pulled the rental vehicle further off the road for

safety purposes and the search began immediately thereafter.

      Several   minutes    into    the        search,   at    approximately      2:07

p.m., Sergeant Cass pulled up the console around the vehicle’s

gearshift, a common site for concealing contraband, and there

discovered a plastic bag containing what appeared to him to be

illegal drugs.      The package had been vacuum-sealed and wrapped

in fabric softener sheets and was later confirmed to contain

approximately 140 grams of high purity heroin.                     The search of

the interior of the vehicle also revealed (i) three cell phones,

in addition to the one located in Mincey’s pocket, one of which

was    an   untraceable    “boost”    phone,       (ii)      several   cell   phone

chargers, and (iii) MapQuest driving directions from Atlanta,

Georgia to Newark, New Jersey that had been printed on October

1,    2005,   two   days   prior     to   the     traffic      stop,   listing    an

estimated driving time of nearly 14 hours.                    Also found in the




additional individuals who would be driving the vehicle, Crosby
wrote the word “None,” and signed her initials. (J.A. 41). The
rental agreement expressly provided that the vehicle was not to
be used “by any person not specified [in the agreement]” or “in
violation of any law, ordinance or regulation.” Id.



                                          9
vehicle’s trunk were a pair of bolt cutters and a duffel bag

containing clothes and toiletries.

      Immediately      following       discovery    of       the      suspected

contraband, Mincey was ordered to the ground and arrested.                     He

was   then   transported    to   the   narcotics   office    of    the     police

department. 4     During    an    initial   post-arrest      interview       with

Detective Lieutenant David Ramsey, Mincey continued to identify

himself as Kenyatta Anthony James, claiming that the Michigan

driver’s license was valid and contained his correct name and

date of birth.        Yet, when further questioned, he twice gave

Detective    Ramsey   an   age   inconsistent   with   the    date    of    birth

listed on the driver’s license.

      Later, in the course of subsequent questioning by Sergeant

Elliott, Mincey finally identified himself, for the first time,

as Tommy Mincey; he also reported a birth date different from

the date appearing on the Michigan driver’s license. 5               Then, in a




      4
       Following Mincey’s arrest, Sergeant Cass          contacted another
officer, who then arrived at the scene and               drove the rental
vehicle to the police station.      Thereafter,           at approximately
2:38 p.m., Sergeant Cass spoke with a store              manager from the
rental company and advised him that the rental           vehicle was ready
and available for pickup at the station.
      5
       Law enforcement officers eventually confirmed that the
Michigan driver’s license Mincey presented in the course of the
traffic stop was fraudulent.



                                       10
voluntary   statement   to   Sergeant      Elliott, 6   Mincey   provided   an

explanation for his lengthy travel between Atlanta to Newark and

denied   any   knowledge   of   the   heroin    found   inside   the   rental

vehicle.    In this regard, Mincey stated that on October 2, 2005,

he met a Puerto Rican male named “Charles” at the 112 Strip Club

in Atlanta.    Charles allegedly asked Mincey if he wanted to make

some money, and Mincey responded that he did.              Mincey then met

with Charles across the street from the 112 Strip Club at a bus

station, where they allegedly negotiated a price of $5,000 for

Mincey to drive Charles from Atlanta to New Jersey.                    Mincey

claimed no further details were discussed about the trip at that

time.

     According to Mincey, he and Charles left Atlanta in the

rental vehicle at approximately 12:00 p.m. on October 2, 2005.

Mincey and Charles each drove half the drive to New Jersey and

they ultimately arrived at the Cinderella Strip Club in Newark

at approximately 1:00 a.m. on October 3, 2005.             They entered the

club and were inside for approximately 30 minutes, when Charles

asked Mincey for the keys to the vehicle.                Charles then went

     6
         Prior to accepting this voluntary statement, Sergeant
Elliott read Mincey his Miranda rights, in the presence of
Sergeant Cass, and Mincey then knowingly and voluntarily waived
those rights in a written waiver form. (J.A. 481). See Miranda
v. Arizona, 384 U.S. 436 (1966).    Mincey does not dispute the
voluntariness of either his statement or the waiver of his
Miranda rights in this instance.



                                      11
outside   with    the     keys    and    Mincey    remained      inside      the   club.

Later, when the club closed, Mincey went outside and observed

Charles inside a black Mercedes Benz.                    Charles then told Mincey

to drive the rental vehicle back to Atlanta by himself and that

he would “settle up” with Mincey on Tuesday at the 112 Strip

Club in Atlanta.          (J.A. 490).       According to Mincey, no further

details were discussed.            Mincey thus began the drive back to

Atlanta at approximately 4:30 a.m. on October 3, 2005, and later

that day he was stopped by Sergeant Cass in North Carolina.

Mincey claimed he did not know how the heroin got inside the

rental    vehicle    and    that    he     never    had    any     discussions        with

Charles about illegal drugs.                Yet, he did admit to Sergeant

Elliott that the four cell phones found on his person and in the

rental vehicle on October 3, 2005, all belonged to him.

     On   October    25,    2005,       Mincey    was    charged    in   a     one-count

indictment with possession with intent to distribute at least

100 grams of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A) and 18 U.S.C. § 2.              Mincey filed a motion to suppress

the evidence resulting from the October 3, 2005 search of the

rental    vehicle,      arguing    that     the    extended      vehicle       stop    and

warrantless      search    violated       his     Fourth    Amendment        rights    in

various   respects.         On    June    6,     2006,    following      two    days    of

testimony,    the       district        court     denied    Mincey’s         motion     to

suppress, concluding (i) that the initial traffic stop was valid

                                           12
in that it resulted from a violation of North Carolina traffic

laws,    (ii)   that    the    length    and    scope      of    the      investigatory

detention was reasonable in the circumstances, (iii) that Mincey

did not have standing to contest the warrantless search as an

unauthorized driver of the rental vehicle, and (iv) that the

rental company consented to the search in any event.                                (J.A.

246).

        On July 12, 2006, following a two-day jury trial, Mincey

was   convicted    as   charged,      with    one   count       of    possession     with

intent to distribute at least 100 grams of heroin.                          Mincey was

subsequently       sentenced      on     this       offense          to    150   months

imprisonment, to be followed by 8 years of supervised release,

with a final Judgment being entered on June 1, 2007.                             Mincey

then filed a timely notice of appeal raising essentially four

issues, each of which is addressed here.



                                        II.

        Mincey’s   first      three    arguments      on    appeal        concern    the

district court’s denial of his motion to suppress.                          On appeal,

we review legal conclusions underlying the denial of a motion to

suppress de novo, and factual findings for clear error.                          United

States v. Moreland, 437 F.3d 424, 429 (4th Cir. 2006) (citing

United States v. Johnson, 114 F.3d 435, 439 (4th Cir. 1997)).

In this context, “[w]e construe the evidence in the light most

                                         13
favorable         to    the      Government,        the    prevailing       party     below.”

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998)

(citations omitted).

                                               A.

       Mincey        first      argues     that     the    district     court       erred   in

holding       that      he,    as   an   unauthorized       driver    under     the    rental

contract,        did     not     have    standing     to    contest     the     warrantless

search of the rental vehicle. 7                     As to this issue, it is well

settled that only where a search intrudes upon a space as to

which an individual has “a legitimate expectation of privacy”

may     the      individual         contest   the     search    on     Fourth       Amendment

grounds.         United States v. Wellons, 32 F.3d 117, 119 (4th Cir.

1994)      (citing       Rakas      v.   Illinois,    439    U.S.    128,     143    (1978)).

And,       the    question          whether    an     expectation       of     privacy      is

“legitimate” requires a two-prong test, namely (i) whether the

individual had a subjective expectation of privacy in the area

searched,         and    (ii)       whether    that       subjective    expectation         of

privacy is objectively reasonable based on “concepts of real or

personal property law” or “understandings that are recognized


       7
        Although courts continue to use the generic term
“standing” in this context, it is clear that the proper legal
inquiry is whether the individual at issue had a “legitimate
expectation of privacy” in the area searched, as discussed
infra.   United States v. Wellons, 32 F.3d 117, 119 (4th Cir.
1994) (citation omitted).



                                               14
and    permitted   by    society.”            Rakas,    439    U.S.      at     143,      n.12.

Although common law concepts of real and personal property are

not dispositive of this issue, it is important to note that “one

who owns or lawfully possesses or controls property will in all

likelihood have a legitimate expectation of privacy by virtue of

this right to exclude.”           Id.

       Here,    Mincey’s    subjective         expectation         of    privacy       in    the

rental vehicle is not in dispute.                      Rather, the only question

presented is whether his subjective expectation of privacy was

objectively      reasonable,           thus   rendering       it    “legitimate”             and

entitled to Fourth Amendment protection.                      As to this issue, our

previous decision in Wellons is squarely on point.                               There, we

held    definitively       that    an     unauthorized        driver       of    a     rental

vehicle has no legitimate privacy interest in the vehicle and

therefore cannot contest a warrantless search of the vehicle on

Fourth    Amendment      grounds.             See   Wellons,        32    F.3d       at      119

(citations      omitted).         We    further     held   in      Wellons       that       this

conclusion was not altered where, as here, the authorized lessee

allows the unauthorized driver to drive the rental vehicle, as

an unauthorized driver still does not have permission of the

rental company, the owner of the vehicle.                     Id. at 119 n.2.

       Mincey readily acknowledges application of Wellons to the

facts presented here, but nonetheless urges us to reconsider

Wellons    in    light   of   the        analyses      adopted      by    several         other

                                              15
circuits with respect to the unauthorized rental driver issue.

Yet, a review of the applicable case law reveals no persuasive

reason    to   overturn    or     alter        the    Wellons    holding     in   this

instance.

     In   this   regard,    the       Fifth,     Tenth   and    Eleventh     Circuits

appear to be in accord with this circuit in holding that an

unauthorized     driver    of     a    rental        vehicle    does   not    have   a

legitimate privacy interest in that vehicle for purposes of the

Fourth Amendment, regardless of whether the unauthorized driver

has the authorized renter’s permission to drive the vehicle.

See United States v. Riazco, 91 F.3d 752 (5th Cir. 1996); United

States v. Roper, 918 F.2d 885 (10th Cir. 1990); United States v.

Boruff, 909 F.2d 111 (5th Cir. 1990); 8 United States v. Obregon,

748 F.2d 1371 (10th Cir. 1984); United States v. McCulley, 673

F.2d 346 (11th Cir. 1982).            The Eighth and Ninth Circuits take a


     8
         Mincey cites the Fifth Circuit’s decision in United
States v. Kye Soo Lee, 898 F.2d 1034 (5th Cir. 1990), as
reaching a different result. Interestingly, Boruff and Lee were
decided in the same year, although Boruff is the later published
opinion. The Fifth Circuit has subsequently noted the apparent
conflict between Boruff and Lee, making clear that the holding
in Boruff is the general rule followed in the Fifth Circuit.
See United States v. Seeley, 331 F.3d 471, 472 n.1 (5th Cir.
2003).   In any event, Lee is at least distinguishable in its
reasoning in that it does not even address the fact that the
hired rental truck drivers in that case were not listed as
authorized drivers on the subject rental agreement, analogizing
the case instead to one where an individual borrows a personal
vehicle from another with the other’s consent.



                                          16
different        approach,     holding      generally        that        an     unauthorized

driver of a rental vehicle may have a legitimate expectation of

privacy in the vehicle for Fourth Amendment purposes if he is

able to establish that the authorized renter/driver gave him

permission to drive the vehicle, as involved here.                                 See United

States v. Muhammad, 58 F.3d 353 (8th Cir. 1995); United States

v. Best, 135 F.3d 1223 (8th Cir. 1998); United States v. Thomas,

447 F.3d 1191 (9th Cir. 2006). 9                  And finally, the Sixth Circuit

has   adopted      a   totality      of   the     circumstances      analysis         on   the

issue, holding that permission of the lessee to drive a rental

vehicle     is     but   one    of    many        factors    to     be        considered    in

determining       whether      an    unauthorized      driver       has        a   legitimate

privacy interest in a rental vehicle.                       United States v. Smith,

263 F.3d 571 (6th Cir. 2001).



      9
         Although not necessary to the result reached here, it
should nonetheless be noted that this line of cases is factually
distinguishable from the case at bar.      Indeed, even assuming
Mincey had the permission of the authorized renter to drive the
rental vehicle in this instance, any such permission clearly
terminated   once  the   rental  company   affirmatively advised
Sergeant Cass that Mincey, as an unauthorized driver under the
rental contract, was not entitled to possess the vehicle and
that the vehicle was not to be released to Mincey at the scene
of the traffic stop.      In other words, at that moment, any
permission that had previously been extended to Mincey by the
authorized driver of the rental vehicle was effectively
extinguished by the rental company, the actual owner of the
vehicle and issuer of the subject rental contract.




                                             17
      While recognizing the varying approaches adopted elsewhere,

Mincey’s argument is appropriately rejected in this instance in

light of Wellons. 10           Nor are we persuaded to depart from our

prior      precedent    in    any    respect.        Put       simply,     Mincey,    as    an

unauthorized driver under the Armada rental contract, had no

legitimate         expectation      of   privacy     in       the    rental   vehicle      and

cannot contest the warrantless search of the vehicle on Fourth

Amendment grounds.            This is especially so where, as here, the

rental company, on learning of the vehicle’s unauthorized use,

instructs      that     the    vehicle       is    not    to        be   released    to    the

unauthorized driver.

                                             B.

      Mincey next argues that the district court erred in denying

his motion to suppress on the alternative basis of consent for

the   search       having    been    given    by   the        rental     company,    arguing

specifically that any consent by the agency did not provide an

independent justification for the warrantless search when the

vehicle      had    already    been      rented    to     a    third     party.      In    the

circumstances, given that Mincey had no legitimate expectation

of privacy in the rental vehicle at the time of the warrantless

      10
         We have previously reaffirmed our holding in Wellons in
several unpublished decisions.    See United States v. Rollack,
173 F.3d 853 (Table), 1999 WL 104806 (4th Cir. Mar. 1, 1999);
United States v. Hannah, 168 F.3d 483 (Table), 1998 WL 911709
(4th Cir. Dec. 31, 1998).



                                             18
search,      it   is     unnecessary       to    reach      or   decide       the   issue    of

consent in this instance.

                                                C.

      Mincey       next    contends       that       the    district     court      erred    in

denying his motion to suppress based on the length and scope of

the traffic stop and the accompanying investigatory detention.

In    this    regard,      Mincey       contends          that   he   was      detained     and

questioned        by    Sergeant    Cass      beyond       the   scope    of    the   initial

traffic stop without sufficient basis or a reasonable suspicion

that he was involved in criminal activity, thus violating his

Fourth Amendment rights.                See Reid v. Georgia, 448 U.S. 438, 440

(1980).

       Mincey      is    correct    that        “[a]      seizure     that     is   justified

solely by the interest in issuing a warning ticket to the driver

can    become      unlawful        if    it     is     prolonged       beyond       the   time

reasonably        required    to    complete         that    mission.”          Illinois     v.

Caballes, 543 U.S. 405, 407 (2005).                         It is also clear that in

order to detain a driver for investigative purposes beyond the

issuance     of    a    traffic     citation         or    warning,      an    officer    must

possess “a reasonable and articulable suspicion that the person

seized is engaged in criminal activity.”                         Reid, 448 U.S. at 440




                                                19
(citations omitted). 11            In evaluating whether an investigative

detention is supported by reasonable suspicion in this regard, a

reviewing court must consider the totality of the circumstances

known       to   the    investigating     officer,        including       the    “specific

reasonable       inferences     which     he    is   entitled      to   draw     from   the

facts in light of his experience.”                   Terry v. Ohio, 392 U.S. 1,

27 (1968).

       Here, it is unnecessary to reach the reasonable suspicion

analysis, as the scope and duration of the vehicle stop were

justified by the time and actions necessary for Sergeant Cass to

verify the information contained in the driver’s license and

rental agreement provided to him by Mincey, a required step in

the issuance of a valid citation.                    Indeed, the record reflects

that no more than 35 minutes elapsed from the time Mincey was

initially stopped until his ultimate arrest; this time included

the    search      of    the   rental     vehicle.         A     review    of     the   law

enforcement video and microphone recordings of the vehicle stop

also    confirms        the    reasonableness        of    the    time     and     actions

necessary        for    Sergeant   Cass    to    verify     Mincey’s       identity     and




       11
          For purposes of the “reasonable suspicion” analysis,
“the likelihood of criminal activity need not rise to the level
required for probable cause, and it falls considerably short of
satisfying a preponderance of the evidence standard....” United
States v. Arvizu, 534 U.S. 266, 274 (2002) (citation omitted).



                                           20
unauthorized       driver     status      in     this   instance. 12       In      the

circumstances, therefore, the scope and duration of the vehicle

stop did not violate Mincey’s Fourth Amendment rights and the

district       court   did    not   err    in    denying   Mincey’s      motion    to

suppress on this ground. 13



                                          III.

     Mincey’s fourth and final argument on appeal is that the

district court abused its discretion when it allowed alleged

drug courier profile testimony to be admitted as evidence in the

course    of    the    jury   trial.       In    this   respect,    we   note     that

evidentiary       rulings     are      generally    reviewed       for   abuse      of

discretion.       United States v. Queen, 132 F.3d 991, 995 (4th Cir.

     12
        As noted above, such actions included Sergeant Cass’s
unsuccessful efforts to verify Mincey’s Michigan driver’s
license through the law enforcement communications system, first
by number and then by name.       Further time was consumed by
Sergeant Cass’s reasonable telephone communications with several
representatives from the rental company (i) to confirm that
Mincey was an unauthorized driver of the subject rental vehicle
and (ii) to obtain the rental company’s instructions with
respect to the vehicle, including, inter alia, their consent to
a warrantless search.
     13
         Because we find that the duration of the traffic stop
was reasonable, we do not need to reach the further issue of
whether Sergeant Cass had “a reasonable and articulable
suspicion” that appellant was engaged in criminal activity.
Reid, 448 U.S. at 440.      We note, however, that the facts
presented here are sufficient to support such a finding,
particularly with respect to Mincey’s fraudulent use of a
driver’s license. Id.



                                           21
1997) (citation omitted).             Thus, a trial court’s determination

to admit evidence should not be disturbed on appeal unless the

trial court has acted “arbitrarily or irrationally.”                        United

States   v.    Jones,   913    F.2d   174,    177    (4th   Cir.    1990)   (citing

United States v. Masters, 622 F.3d 83, 87-88 (4th Cir. 1980)).

      We have previously held that it is “clearly impermissible”

for   the    government   to    attempt      “to    establish   the     defendant’s

guilt by showing that he has the same characteristics as a drug

courier.”      Jones, 913 F.2d at 177.         Put differently, “the use of

expert      testimony   as     substantive     evidence      showing     that   the

defendant ‘fits the profiles and, therefore, must have intended

to distribute the . . . [drugs] in his possession’ is error.”

Id. (quoting United States v. Quigley, 890 F.2d 1019 (8th Cir.

1989),   cert.    denied,     493   U.S.   1091     (1990)).       We   nonetheless

recognized in Jones that drug courier profile evidence may still

be used in appropriate circumstances, including, for example,

“as purely background material to explain why the defendant was

stopped...[or] to rebut testimony provided by a defendant who

claims that he is not a typical drug courier.”                     Jones, 913 F.2d

at 177 (citing United States v. Sokolow, 490 U.S. 1 (1989),

United States v. Beltran-Rios, 878 F.2d 1208 (9th Cir. 1989)).

      Here, the alleged improper drug courier profile evidence

pertained to Mincey’s possession of four cell phones at the time

of his arrest.          Specifically, Mincey objects to the district

                                        22
court’s admission of Sergeant Cass’s testimony -- presented in

the course of government counsel’s re-direct examination -- that

drug couriers typically carry multiple cell phones, particularly

boost       phones,   to    guarantee    that    they     will    have    sufficient

cellular coverage to stay in contact with the person for whom

they are transporting drugs. 14

       While the disputed testimony may arguably be viewed as drug

courier profile evidence, the record reflects that the testimony

was elicited by government counsel in this instance as rebuttal

evidence, consistent with our previous holding in Jones.                            913

F.2d    at    177.       Indeed,    in   the    course    of     cross-examination,

Mincey’s      counsel      asked   Sergeant     Cass,    “Now,    with    respect    to

those cell phones, there’s nothing illegal about having a cell

phone, is there?”, to which Sergeant Cass simply responded, “No,

sir.”       (J.A. 373).     A review of the trial transcript makes clear

that    the    alleged     drug    courier    profile    evidence    at    issue    was

       14
             In this regard, Sergeant Cass testified that

       [a] drug courier is going to have to keep in contact
       with the person that they’re hauling drugs for. They
       will give them multiple phones to where they can
       guarantee they’re going to have coverage.      Anyone
       that’s got a cell phone will know there’s some places
       your phone won’t pick up so they’ll give them a
       different type of phone.

(J.A. 379-80).    Sergeant Cass further testified that “boost
phones have been prevalent” in many of the stops and seizures
made by his office. (J.A. 380).



                                          23
thereafter elicited by government counsel during its re-direct

examination       as    a    means    to    rebut    Sergeant       Cass’s    testimony

regarding the legality of possessing multiple cell phones. 15                         See

Jones, 913 F.2d at 177 (recognizing that drug courier profile

evidence may be used “to rebut testimony provided by a defendant

who claims that he is not a typical drug courier”).

       In an attempt to avoid this result, Mincey argues that the

single question posed to Sergeant Cass by Mincey’s counsel on

cross-examination regarding the legality of possessing multiple

cell    phones    was       necessary   given    the    government’s         “protracted

references [in the course of direct examination] to Mincey’s

possession       of    multiple      cell   phones     as   being    indicia     of   his

knowledge that drugs were in the rental vehicle.”                            (Appellant


       15
        Indeed, the contested testimony was prefaced by the
following exchange between government counsel and Sergeant Cass:

       Q.   Do you remember something to the effect [that]
       there’s nothing illegal about having multiple cell
       phones?

       A.   Yes, sir.

       Q.   Based on your training and experience, is there a
       reason for somebody involved in drug activity . . . to
       have multiple cell phones?

       A.   Yes, sir.

       Q.   And based on your training and experience, what
       is the purpose of having multiple cell phones?

(J.A. 379).



                                            24
Reply Br. 9).        Yet, this argument is unpersuasive; a review of

the trial transcript makes clear that Sergeant Cass’s testimony

on direct examination pertaining to Mincey’s four cell phones

amounted    to   nothing   more    than       an   identification         and   general

description of the various items discovered in the course of the

vehicle search conducted in this case.                    Significantly, no drug

courier    profile    evidence     was    elicited        during    the     course      of

Sergeant Cass’s testimony on direct examination.                        Thus, contrary

to   Mincey’s       contentions,     the       government,         in     its     direct

examination of Sergeant Cass, did not attempt “to establish the

defendant’s      guilt     by     showing          that    he      has      the        same

characteristics as a drug courier.”                Jones, 913 F.2d at 177.

      In the circumstances, given that Mincey’s counsel opened

the door to the contested testimony in the course of his cross-

examination of Sergeant Cass, the alleged drug courier profile

evidence elicited by the government in the course of its re-

direct examination of Sergeant Cass is appropriately viewed as

rebuttal evidence consistent with our holding in Jones.                                 Id.

The district court, therefore, neither abused its discretion nor

acted “arbitrarily or irrationally” in admitting this testimony

in   the   course    of   Mincey’s   trial.          Jones,     913      F.2d     at   177

(citation omitted).




                                         25
                             IV.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                     AFFIRMED




                             26